Citation Nr: 0928571	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-03 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a lower 
back condition, currently identified as degenerative disc 
disease of the lumbar spine, and if so, whether the reopened 
claim should be granted. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1970 to October 1971, and he also served on 
active duty in the Untied States Navy from November 1975 to 
June 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  In that rating decision, 
the RO found that new and material evidence had been received 
to reopen the previously denied claim, but confirmed and 
continued the denial of the claim on the merits.  

The claim on appeal was previously before the Board in April 
2009, when the matter was remanded to comply with the 
Veteran's hearing request in his January 2008 substantive 
appeal.  The Veteran was notified of the Board's remand 
instruction, and later, in April 2009, the Veteran notified 
the RO that he wished to withdraw his hearing request.  See 
38 C.F.R. § 20.702(e)(2008).  Since the Veteran has withdrawn 
his request for a hearing, the Board will proceed with 
consideration of the Veteran's claim based on the evidence of 
record.

As a matter of history, it is noted that in an August 1999 
rating decision, the RO denied the claim for service 
connection for a lower back condition, because the evidence 
did not show a current diagnosis and that an injury was 
incurred in service.  The Veteran did not appeal, and for 
this reason, the August 1999 rating decision became final.  
In November 2005, the Veteran sought to reopen the claim.  

While the September 2006 RO decision addressed the matter on 
a de novo basis, for purposes of establishing jurisdiction, 
the Board is required to make a decision in the first 
instance as to whether new and material evidence was received 
warranting the reopening of this matter.  See Barnett v.  
Brown, 83 F.3d 1380 (Fed. Cir 1996).   The Board has 
recharacterized the issue accordingly to reflect the 
procedural status of the previously denied claim.


FINDINGS OF FACT

1.  In an August 1999 rating decision, the RO denied the 
claim of service connection for a back condition, because the 
evidence did not contain a current diagnosis or show that an 
injury was incurred in service.  The Veteran did not appeal 
that decision, and it became final. 

2.  Since August 1999, VA has received the additional 
pertinent evidence that relates to an unestablished fact, a 
current diagnosis of degenerative disc disease of the lumbar 
spine, that is necessary to substantiate the claim, or raises 
a reasonable possibility of substantiating that claim.

3.  Although, the Veteran's service treatment records show 
that he was treated for a lower back injury while in service, 
the medical evidence does not establish a link between the 
injury in service and the Veteran's current disability. 


CONCLUSIONS OF LAW

1.  The RO's August 1999 decision that denied the claim of 
service connection for a back condition became final.  38 
U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1103 (2008).

2.  Since the RO's August 1999 decision, VA has received new 
and material evidence to reopen the claim for service 
connection for a lower back condition.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2008).

3.  The criteria for service connection of a lower back 
condition, currently identified as degenerative disc disease 
of the lumbar spine have not been met.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1133, 1137 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA is required to notify the Veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the Veteran is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
Veteran prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In the context of a claim to reopen, in addition to the 
general notice for the underlying service connection claim, 
the VCAA requires that the Secretary look at the bases for 
the denial in the prior decision and to provide the Veteran 
with a notice letter that describes what evidence would be 
necessary to substantiate the unestablished element(s) 
required to award service connection.  Kent v. Nicholson, 20 
Vet. App. 1, 9 (2006).  The Veteran must also be notified of 
what constitutes both "new" and "material" evidence 
pertaining to the unestablished element(s) in order to reopen 
the previously denied claim.  Id. 

In this case, prior to the September 2006 rating decision, VA 
satisfied the notification requirements of the VCAA by the 
way of a May 2006 letter to the Veteran.  In that letter, the 
RO advised the Veteran of the basis for the previous denial 
of the claim, and of what types of evidence constituted both 
"new" and "material" evidence that was necessary to reopen 
the denied claim.   Also, the RO identified for the Veteran 
the types of evidence needed in order to substantiate his 
claim of service connection for a lower back condition.  In 
addition, the RO noted what evidence and information the 
Veteran was required to provide, and what evidence and 
information that VA was required to provide. 

Based on the evidence received, the RO re-adjudicated the 
Veteran's claim in September 2006.  As noted above, the RO 
confirmed and continued the denial of the claim.  The Veteran 
was notified of the decision, and he submitted a notice of 
disagreement in June 2007.   The Veteran was provided with a 
statement of case in January 2008.  

On review of the claim file, it appears that the Veteran has 
been provided with sufficient notification, and he has been 
given every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  Under 
these circumstances, the Board has determined that the 
notification requirements of the VCAA have been satisfied.  

Regarding VA's duty to assist, for claims to reopen received 
on or after August 29, 2001, VA has the duty to request 
records from Federal and non-federal agency sources if 
identified by the claimant.  38 C.F.R. § 3.159(c)(1)-(3).  
The Board finds that VA has made reasonable efforts to obtain 
relevant record adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claim file consist of the Veteran's 
service medical records, post-service VA and private medical 
records, and other pertinent documents discussed below. 

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Application to Reopen the Claim Based on New and Material 
Evidence

The Veteran seeks to reopen a claim of service connection for 
a lower back condition, currently identified as degenerative 
disc disease of the lumbar spine. 

Prior to the current claim on appeal, the Veteran's claim for 
service connection was denied by the RO in an August 1999 
rating decision.  The Veteran did not appeal, and the rating 
decision became final.  38 C.F.R. § 20.1100 (2008).  In 
November 2005, the Veteran initiated the current claim on 
appeal.  Subsequently in a September 2006 rating decision, 
the RO reopened the claim, but confirmed and continued the 
denial of the claim based on the merits.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Appellant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Before reaching the underlying claim of entitlement 
to service connection, the Board must first determine whether 
new and material evidence has been presented to establish its 
jurisdiction to review the merits of the previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996). 

Under current VA law, "new" evidence is defined as evidence 
that has not been previously submitted to the agency decision 
makers; and "material" evidence is defined as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

VA is required to first review the evidence submitted since 
the last final disallowance of a claim on any basis for its 
newness and materiality.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  The evidence received subsequent to the last final 
decision in this case is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).   

A review of the applicable law pertaining to service 
connection is helpful in determining whether the Veteran has 
submitted any new and material evidence.  In general, service 
connection will be granted for a disability resulting from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  In order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The evidence of record at the time of the RO's August 1999 
rating decision consisted of the Veteran's service treatment 
records, an October 1976 VA general examination report, and 
the Veteran's May 1999 statement associated with his original 
claim for service connection.  The RO denied the claim in the 
August 1999 rating decision, because the evidence failed to 
show that the Veteran had a current disability and that an 
injury was incurred in or aggravated by service.  

In order for the Board to reopen the Veteran's claim for 
service connection, the Board must find that there is some 
new and material evidence submitted since August 1999.   To 
be "new", this evidence must not be redundant of that which 
was already on file in 2003.  To be "material", this new 
evidence must relate to an unestablished fact necessary to 
substantiate the claim.  Here, that unestablished fact is 
medical evidence of a current disability and/or evidence that 
the Veteran's disability was incurred in or aggravated by 
service.  Further, this new and material evidence must raise 
a reasonable possibility of substantiating the claim. 

The evidence added to the claim file since the August 1999 
rating decision, consists of: a November 2005 private 
diagnostic imaging report of the Veteran's lumbar spine from 
Dr. David Hurst; a September 2006 VA examination report; an 
August 2007 private diagnostic imaging report of the 
Veteran's lumbar spine from Dr. David Rinehart; and VA 
treatment records from VA Medical Center in Salisbury (VAMC) 
dated June 2007 to September 2008.  

The additional evidence received since the August 1999 rating 
decision shows that the Veteran has a current diagnosis of 
degenerative disc disease of the lumbar spine.  See November 
2005 and August 2007 private diagnostic imaging report; see 
also VAMC treatment record dated June 2007.  This additional 
evidence received since the RO's August 1999 relates to the 
unestablished fact (whether the Veteran's has a currently 
diagnosed condition and if that condition was incurred in or 
aggravated by his service) and it is necessary to 
substantiate the claim.  Further, the additional evidence is 
neither cumulative nor redundant, and that it raises a 
reasonable possibility of substantiating the claim.  

Based on the foregoing, the Board finds that new and material 
evidence has been received pursuant to 38 C.F.R. § 3.156(a), 
and thereby meets the requirements to reopen.  On that basis 
the claim for service connection for a lower back condition, 
currently identified as degenerative disc disease of the 
lumbar spine is reopened and the VA must consider the appeal 
on the merits of the underlying claim for service connection.  
38 C.F.R. § 3.156.  

3.  Service Connection

Factual Background

A review of the Veteran's service treatment records from his 
first period of service shows that on a July 1969 pre-
induction examination, the examiner reported that the 
Veteran's spine was normal.  In a January 1971 treatment 
report, the examiner noted that the Veteran complained of 
back pain, but that the x-ray results of the Veteran's lumbar 
spine were negative for abnormalities.  In a March 1971 
treatment record, the Veteran continued to complain of back 
pain.  The examiner diagnosed him with a lumbar sprain at a 
level three in severity and placed him on temporary physical 
profile for thirty days.  On the Veteran's August 1971 
examination prior to separation, the examiner did not record 
any abnormal findings indicative of back related problems, 
and on a August 1971 Report of Medical History, the Veteran 
did not report that he had any back related disorders while 
in service. 

On a September 1975 enlistment examination for the Veteran's 
second period of service, the examiner only noted that the 
Veteran had impaired vision.  On a September 1975 Report of 
Medical History, the Veteran indicated that he had a history 
of hernia and poor vision, and he did not indicated that he 
had any previous problems related to his back.  A January 
1976 treatment record shows that the Veteran received a blow 
to his head, but that he did not incur any serious injuries 
from the blow.  On the Veteran's June 1976 separation 
examination, the examiner did not record any abnormal 
findings indicative of back related problems.  On a June 1976 
Report of Medical History, the Veteran only report that he 
had experienced weight loss, insomnia and depression while in 
service. 

In October 1976, the Veteran was afforded a general VA 
examination.  In that examination report, the examiner found 
that the Veteran had a normal physical examination.  The 
examiner did not indicate whether the Veteran had experienced 
lower back pain during or since service. 

The Veteran's claim file contains a private treatment record 
from Dr. David Hurst at South Point Family Practice dated 
November 2005.  The treatment record contains the findings 
from a spinal x-ray report.  In the treatment record, Dr. 
Hurst noted that he had compared the Veteran's November 2005 
results with the Veteran's x-ray film from July 2001.  Dr. 
Hurst reported that the Veteran had mild to moderate 
narrowing in his lumbar disc spaces, and that there were 
degenerative endplate changes and osteophyte formation.  Dr. 
Hurst recorded an impression of multilevel degenerative disc 
spaces.  

In September 2006, the Veteran was afforded a VA examination 
in conjunction with his claim.  In that examination report, 
the VA examiner noted that the film results from a spinal x-
ray showed mild degenerative changes of the lumbar spine.  
The examiner diagnosed the Veteran with degenerative disc 
disease of the lumber spine, with residuals.  The examiner 
noted that although the Veteran's service treatment records 
showed that the Veteran was treated for one episode of a 
lumbar sprain in 1971, the examiner found that there was no 
evidence of any recurring lumbar problems.  The examiner 
further noted that there were no treatment records since the 
Veteran's second discharge from service in 1976 of any back 
related problems until the recent diagnosis of degenerative 
disc disease.  The examiner concluded that "in the absence 
of better documentation, I cannot connect his episode in the 
military service with the present problem without resorting 
to undue speculation." 

The Veteran's claim file also contains a private x-ray report 
by Dr. David Rinehart at North Carolina Diagnostic Imaging 
date August 2007.  In the x-ray report, Dr. Rinehart recorded 
an impression of mild to advance spinal canal stenosis of the 
lumbar spine.  There was also an impression of desiccation of 
the intervertebral discs, but there was no evidence of a 
compression fracture. 

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

At the onset, the Board notes that the evidence submitted to 
reopen the claim has been presumed to be true without regard 
to the other evidence of record.  In the adjudication that 
follows, the presumption that the evidence is credible and 
entitled to full weight no longer applies.  The Board must 
determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; not every item 
of evidence has the same probative value.

In the instant matter, the Veteran has submitted a claim that 
his lower back condition, currently identified as 
degenerative disc disease of the lumbar spine is related to 
service.   The medical evidence shows that the Veteran does 
have degenerative disc disease of the lumbar spine.  Further, 
the Veteran's service treatment records show that the Veteran 
was treated for a lower back injury from January 1971 to 
March 1971.  The Veteran's service treatment records do not 
show any other complaint or treatment for an injury related 
to his lower back.  The question that remains is whether 
there is evidence that establishes a link between the lower 
back episode in service and the Veteran's present lower back 
condition. 

First, the record does not show a continuity of 
symptomatology (or treatment) following service and prior to 
July 2001 (referred to in Dr. Hurst's November 2005 x-ray 
report), when the record indicates that Veteran first 
displayed of symptoms for a lower back condition.  Notably, a 
lengthy period of time between service and the first post 
service clinical notation of complaints or symptoms 
associated with the disability at issue is of itself a factor 
for consideration against a finding that the current 
disability is related to service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
[service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  

Second, there is no medical evidence that supports a finding 
that the Veteran's current lumbar spine disability is related 
to his service.  The September 2006 VA examiner found that 
the record did not contain any medical evidence that would 
connect the Veteran's singular lower back episode in service 
to his current disability.  In the absence of such medical 
evidence, the examiner concluded that a favorable nexus 
opinion could not be provided without resorting to 
speculation.  There is no other medical opinion of record. 

Although the September 2006 VA examiner did not provide a 
definite unfavorable nexus opinion, the examiner's 
conclusion, at best, only provides a speculative opinion.  
The Board notes that a finding of service connection may not 
be based on a resort to speculation or remote possibility.  
See 38 C.F.R. § 3.102 (2008).  A number of Court cases have 
provided discussion on this point of weighing medical opinion 
evidence.  See, e.g., Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship). 

Based on the foregoing, the Board finds that the evidence is 
against a finding that the Veteran's lower back condition, 
currently identified as degenerative disc disease of the 
lumbar spine was incurred in or related to his service.  
Consequently, the benefit-of-the- doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a lower back condition, 
currently identified as degenerative disc disease of the 
lumbar spine, and the claim is reopened.   

Entitlement to service connection for a lower back condition 
is denied. 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


